Information to identify the case:
Debtor 1
                       Jose F Ruiz                                                 Social Security number or ITIN   xxx−xx−7742
                                                                                   EIN _ _−_ _ _ _ _ _ _
                       First Name   Middle Name   Last Name

Debtor 2                                                                           Social Security number or ITIN _ _ _ _
                       First Name     Middle Name     Last Name
(Spouse, if filing)                                                                EIN _ _−_ _ _ _ _ _ _

United States Bankruptcy Court       District of New Jersey

Case number:          19−27773−ABA

Order of Discharge                                                                                                                12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

             Jose F Ruiz
             aka Jose Ruis Almonte, aka Jose Ruiz Almonte,
             aka Jose Francisco Ruiz Almonte

                                                                           By the court: Andrew B. Altenburg Jr.
             1/17/20                                                                     United States Bankruptcy Judge


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                            This order does not prevent debtors from paying
and it does not determine how much money, if                              any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                      debts according to the reaffirmation agreement.
                                                                          11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                 Most debts are discharged
attempt to collect a discharged debt from the                             Most debts are covered by the discharge, but not
debtors personally. For example, creditors                                all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                           personal liability for debts owed before the
or otherwise try to collect from the debtors                              debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                          Also, if this case began under a different chapter
in any attempt to collect the debt personally.                            of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                          to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                               are discharged.

However, a creditor with a lien may enforce a                             In a case involving community property: Special
claim against the debtors' property subject to that                       rules protect certain community property owned
lien unless the lien was avoided or eliminated.                           by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                             not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                        For more information, see page 2 >




Official Form 318                                             Order of Discharge                                     page 1
Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2
                                       United States Bankruptcy Court
                                          District of New Jersey
In re:                                                                                  Case No. 19-27773-ABA
Jose F Ruiz                                                                             Chapter 7
         Debtor
                                         CERTIFICATE OF NOTICE
District/off: 0312-1           User: admin                  Page 1 of 2                   Date Rcvd: Jan 17, 2020
                               Form ID: 318                 Total Noticed: 35


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 19, 2020.
db             +Jose F Ruiz,   PO Box 213,    Vineland, NJ 08362-0213
518464648      +495/95 Express Lanes/Transurban Op Inc.,     P.0. Box 23530,    Alexandria, VA 22304-0531
518464649      +A-1 Collection Service,    2297 State Highway 33,    Suite 906,     Trenton, NJ 08690-1717
518464652      +City of Vineland EMS,    PO Box 1508,    Vineland, NJ 08362-1508
518464655      +Credit Control, LLC,    PO Box 31179,    Tampa, FL 33631-3179
518464658      +Internal Medicine Associates,     201 Laurel Heights Drive,    Bridgeton, NJ 08302-3635
518464662      +MRS BPO LLC,   1930 Olney Ave.,     Cherry Hill, NJ 08003-2016
518466102       Marisol Lopez,    138 Duck Neck Rd.,    Bridgeton, NJ 08302
518464661      +Midland Funding LLC,    320 East Big Beaver,    Troy, MI 48083-1271
518464663      +Ocwen Loan Servicing,    PO Box 8300,    Fort Washington, PA 19034-8300
518464664      +PHH Mortgage ICE Center,    1 Mortgage Way,    SV09,    Mount Laurel, NJ 08054-4637
518464667       Pressler, Felt & Warshaw,    7 Entin Road,    Parsippany, NJ 07054-5020
518464668      +Professional Account Management, LLC,     PO Box 22147,    Alexandria, VA 22304-0854
518464670      +Rickart Collection Systems, Inc.,     PO Box 7242,   North Brunswick, NJ 08902-7242
518464671      +South Jersey Gas,    PO Box 6091,    Bellmawr, NJ 08099-6091
518464677       Trident Asset Management,    10375 Old Alabama Road,     Suite 303,    Alpharetta, GA 30022

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg             E-mail/Text: usanj.njbankr@usdoj.gov Jan 18 2020 00:24:52         U.S. Attorney,    970 Broad St.,
                 Room 502,   Rodino Federal Bldg.,    Newark, NJ 07102-2534
smg            +E-mail/Text: ustpregion03.ne.ecf@usdoj.gov Jan 18 2020 00:24:46         United States Trustee,
                 Office of the United States Trustee,     1085 Raymond Blvd.,     One Newark Center,    Suite 2100,
                 Newark, NJ 07102-5235
518464650       E-mail/Text: nicole.watts@atlanticare.org Jan 18 2020 00:23:36
                 Atlanticare Regional Medical Center,     PO Box 829600,    Philadelphia, PA 19182-9600
518464651      +EDI: CITICORP.COM Jan 18 2020 04:58:00       Citicards CBNA,    PO Box 6241,
                 Sioux Falls, SD 57117-6241
518464653       EDI: WFNNB.COM Jan 18 2020 04:58:00       Comenity Bank,    Bankruptcy Department,     PO Box 182125,
                 Columbus, OH 43218-2125
518464654      +EDI: CCS.COM Jan 18 2020 04:58:00       Credit Collection Services,     725 Canton Street,
                 Norwood, MA 02062-2679
518464656      +EDI: TSYS2.COM Jan 18 2020 04:58:00       DSNB Macys,    PO Box 8218,    Mason, OH 45040-8218
518464657       EDI: IIC9.COM Jan 18 2020 04:53:00       IC System, Inc.,    P.O. Box 64378,
                 Saint Paul, MN 55164-0378
518464659      +EDI: MID8.COM Jan 18 2020 04:58:00       Midland Credit Management,     2365 Northside Drive,
                 Suite 300,    San Diego, CA 92108-2709
518464660      +EDI: MID8.COM Jan 18 2020 04:58:00       Midland Funding LLC,     2365 Northside Drive,    Ste 300,
                 San Diego, CA 92108-2709
518464665       EDI: PRA.COM Jan 18 2020 04:58:00       Portfolio Recovery,    Riverside Commerce Center,
                 120 Corporate Blvd, Suite 100,    Norfolk, VA 23502-4962
518464666       EDI: PRA.COM Jan 18 2020 04:58:00       Portfolio Recovery Associates,     PO Box 12914,
                 Norfolk, VA 23541
518464669      +E-mail/Text: BankruptcyMail@questdiagnostics.com Jan 18 2020 00:25:48          Quest Diagnostics,
                 500 Plaza Drive,    Secaucus, NJ 07094-3656
518464673      +EDI: RMSC.COM Jan 18 2020 04:58:00       SYNCB,    PO Box 965005,    Orlando, FL 32896-5005
518464674      +EDI: RMSC.COM Jan 18 2020 04:58:00       SYNCB/TJX CO PLCC,    PO Box 965015,
                 Orlando, FL 32896-5015
518464672       EDI: NEXTEL.COM Jan 18 2020 04:58:00       Sprint,    6391 Sprint Parkway,
                 Overland Park, KS 66251-4300
518466330      +EDI: RMSC.COM Jan 18 2020 04:58:00       Synchrony Bank,    c/o of PRA Receivables Management, LLC,
                 PO Box 41021,    Norfolk, VA 23541-1021
518464676       EDI: TFSR.COM Jan 18 2020 04:53:00       Toyota Motor Credit,     PO Box 8026,
                 Cedar Rapids, IA 52409-8026
518464675       EDI: CITICORP.COM Jan 18 2020 04:58:00       The Home Depot/CBSD,     PO Box 6497,
                 Sioux Falls, SD 57117-6497
                                                                                                 TOTAL: 19

           ***** BYPASSED RECIPIENTS *****
NONE.                                                                                           TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.
District/off: 0312-1                  User: admin                        Page 2 of 2                          Date Rcvd: Jan 17, 2020
                                      Form ID: 318                       Total Noticed: 35


              ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 19, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 17, 2020 at the address(es) listed below:
              Douglas S. Stanger    doug.stanger@flastergreenberg.com, nj02@ecfcbis.com,
               jackie.parsio@flastergreenberg.com;diana.janansky@flastergreenberg.com,dss@trustesolutions.net
              Jorge F. Coombs    on behalf of Debtor Jose F Ruiz jcoombs@youngbloodlegal.com
              U.S. Trustee    USTPRegion03.NE.ECF@usdoj.gov
                                                                                             TOTAL: 3
